                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                               NORTHERN DIVISION

UNITED STATES OF AMERICA,                )
                                         )
            Plaintiff,                   )
                                         )
      vs.                                )       Case No. 2:16 CV 40 CDP
                                         )
CURTIS RODGERS, et al.,                  )
                                         )
            Defendants.                  )

                            MEMORANDUM AND ORDER

       For the reasons stated on the record during today’s telephone hearing and for good

cause shown,

       IT IS HEREBY ORDERED that the motion to continue trial setting [53] is

granted, and this case is removed from the October 23, 2018 trial docket and will be

reset by further Order of the Court.

       IT IS FURTHER ORDERED that defendants shall file a status report with the

Court no later than November 8, 2018, advising the Court on their efforts to obtain

substitute counsel.




                                             CATHERINE D. PERRY
                                             UNITED STATES DISTRICT JUDGE

Dated this 12th day of October, 2018.
